Citation Nr: 0105292	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-40 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.

This case comes before the Board of Veteran's Appeals (Board) 
from a January 1993 RO rating decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for schizophrenia. 

The Board issued a denial of the veteran's claim in September 
1998.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims ("the Court"), 
and in May 2000, the Court issued an Order vacating the 
Board's September 1998 decision denying service connection 
for schizophrenia, based on a joint motion of the parties.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Received at the Board from the appellant's attorney in 
January 2001 was additional medical evidence, to include a 
medical opinion concerning the etiology of the veteran's 
psychiatric disorder.  The RO has not yet reviewed this 
evidence and must do so and issue a supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (2000).

In light of the foregoing, and the joint motion for remand 
granted by the Court, the Board remands this case for the 
following development:

1.  The veteran should be appropriately 
contacted and requested to submit the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for 
symptoms of mental illness at any time 
since his discharge from service.  Of 
special interest are the psychiatric 
records described by the veteran's mother 
in a June 1978 letter.  Specifically, the 
veteran's mother explained in her letter 
that the veteran had received treatment 
from two VA psychiatrists apparently 
during 1973 and 1974, while he was a 
student in San Francisco, California.  
Thus, the RO should request any VA 
records concerning the veteran from the 
VA medical facilities in the San 
Francisco area during the early 1970s, as 
well as from any other VA facility 
identified by the veteran.  Copies of any 
private records identified should also be 
requested.  The RO should request an 
explanation in writing from the health 
care providers if the requested records 
are unavailable.  

2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any and all medical records and 
final decision pertaining to the 
veteran's application for and award of 
SSA disability benefits during the 1970s.  
All attempts to secure these records must 
be documented in the claims folders, and 
any records received should be associated 
therein.  The RO should request an 
explanation in writing from the SSA if 
the requested records are unavailable.  

3.  The RO should take appropriate steps 
to contact the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and 
the appropriate service department and 
request a copy of the May 6, 1969 
psychiatric examination conducted at Ft. 
Jackson, South Carolina, as well as any 
other pertinent information from the 
veteran's personnel records, including 
line of duty determinations, 
investigation reports, and psychiatric 
evaluations relevant to the May 1969 
attempted suicide.  The RO should then 
associate these records with the claims 
folder.  The RO should request an 
explanation in writing from the NPRC and 
the service department if the requested 
records are unavailable.  
 
4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

5.  After the foregoing has been 
accomplished, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination.  All indicated 
testing should be conducted.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  At the conclusion 
of the evaluation, the examiner should 
enter a full multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) Scale on 
Axis V, with an explanation of the import 
of that score.  The examiner must further 
offer an opinion, with a complete 
rationale, whether it is at least as 
likely as not that any current 
psychiatric disorder began during the 
veteran's military service.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO must also ensure that all action 
directed by the Court in its May 2000 
order has been completed.

If the benefit sought on appeal remains 
denied, the appellant and the his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
All evidence submitted since the RO last 
reviewed this case must be considered.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


